Order entered October 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00650-CV

                               SARAH BUCKLEW, Appellant

                                               V.

   THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR CIT FOR CIT HOME
                  EQUITY LOAN TRUST 2003-1, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-01018-C

                                           ORDER
       The reporter’s record in this case is overdue. After we notified appellant the reporter’s

record had not been filed because appellant had not requested the record, on September 26, 2019

appellant requested the reporter’s record be prepared. Because our records indicate appellant is

entitled to proceed without payment of costs, we ORDER the reporter’s record to be filed by

October 26, 2019.

       Further, the Court is in receipt of appellant’s September 30, 2019, October 1, 2019, and

October 2, 2019 letters to Justice Whitehill complaining about the Court’s order regarding the

record in this case, as well as other various complaints regarding her case. We caution appellant
that it is improper to communicate with Justices on this Court regarding a case. See TEX. R. APP.

P. 9.6. All communications regarding this case should be directed to the Clerk of the Court. Id.


                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE